Citation Nr: 1620514	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  11-24 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right eye injury.

2.  Entitlement to service connection for a low back condition.

3.  Entitlement to an initial compensable rating for service-connected bilateral hearing loss prior to June 1, 2015 and an increased rating higher than 10 percent for service-connected bilateral hearing loss beginning on June 1, 2015. 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the August 2010 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

Hearings were held before the Board in March 2012 and March 2016.  Transcripts are of record.  

The Board remanded this matter in April 2014 for further development of the record as well as updated examination.

By a rating action dated in October 2015, the noncompensable rating assigned for bilateral hearing loss was increased to 10 percent.  The Veteran filed a statement in November 2015 expressing disagreement with the assigned effective date of June 1, 2015.  The claim has been recharacterized to reflect the staged rating assigned.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to service connection for a low back condition and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to June 1, 2015, the Veteran's hearing loss disability has been manifested by no more than an average puretone threshold, at the frequencies of 1000, 2000, 3000, and 4000 Hertz (Hz), of 58.8 decibels (dB) for the left ear and 53.8 dB for the right ear and speech recognition scores of no lower than 94 percent in the left ear and 96 percent in the right ear.

2.  Beginning on June 1, 2015, the Veteran's hearing loss disability has been manifested by no more than an average puretone threshold, at the frequencies of 1000, 2000, 3000, and 4000 Hertz (Hz), of 66.25 decibels (dB) for the left ear and 58.75 dB for the right ear and speech recognition scores of no lower than 84 percent in the left ear and 80 percent in the right ear.

3.  A chronic disability of the right eye is not shown in service; and the preponderance of the evidence fails to establish that any current disability of the eye, to include posterior vitreous detachment, had its onset during active duty or is otherwise related thereto.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for bilateral hearing loss prior to June 1, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2015).

2.  The criteria for an initial disability rating in excess of 10 percent for bilateral hearing loss beginning on June 1, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2015).

3.  The criteria for service connection for a right eye injury have not been met.  §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The duty to notify has been met.   See August 2010 VCAA correspondence, the March 2012 and March 2016 Board hearing transcripts.   Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  The Veteran was also afforded adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  With respect to his hearing loss examination, the impact of the Veteran's hearing loss on his occupational capacity and daily activities was addressed by the examining clinician pursuant to Martinak v. Nicholson, 21 Vet. App. 447 (2007).

In compliance with the remand directives, the Veteran was afforded another examination.  There has been substantial compliance with the remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

Increased Rating for Bilateral Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The assignment of a disability rating for hearing impairment is "derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993).  Specifically, organic impairment of hearing acuity is rated by using audiological test results, obtained by a state-licensed audiologist, and the basic rating method involves using both the results of controlled speech discrimination tests (Maryland CNC) and the average decibel threshold level as measured by pure tone audiometry tests at the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a).  Tests are conducted without hearing aids. 

The rating schedule establishes eleven auditory acuity levels ranging from numeric level I through numeric level XI, obtained by applying the findings to Table VI or VIa.  38 C.F.R. §§ 4.85, 4.86.  The numeric designations for both ears are then applied to Table VII to derive the percentage evaluation, under diagnostic code 6100. 

In addition, 38 C.F.R. § 4.86 applies to exceptional patterns of hearing impairment.  Under its provisions, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz ) is 55 decibels (dB) or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the puretone threshold is 30 dB or less at 1000 Hz, and 70 dB or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86. 

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. Martinak, 21 Vet. App. at 455.  The Court also noted, however, that even if an audiologist's description of the functional effects of a veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id.   

The Veteran underwent an audiological VA examination in August 2010.  Audiological testing at the time revealed puretone thresholds in dB for the right ear at 1000, 2000, 3000 and 4000 Hz of 35, 40, 65 and 75 dB, respectively, with an average of 53.8.  Puretone thresholds, in dB, at the same frequencies for the left ear were 35, 45, 75 and 80 dB, respectively, with an average of 58.8 dB.  Speech recognition scores for both ears were 96 percent.

The Veteran underwent another audiological VA examination in August 2011.  Audiological testing at the time revealed puretone thresholds in dB for the right ear at 1000, 2000, 3000 and 4000 Hz of 20, 25, 60, and 60 dB, respectively, with an average of 41.25 dB.  Puretone thresholds, in dB, at the same frequencies were 20, 55, 65 and 65 dB in the left ear, respectively, with an average of 51.25 dB.  Speech recognition score in the left ear was 94 percent and the right ear was 98 percent.

Applying the results of the August 2010 and August 2011 audiological examinations to Tables VI yields a Roman number value of I bilaterally based on the August 2011 results and a Roman number value of I in the right ear and II in the left ear based on the August 2010 results.  See 38 C.F.R. § 4.85. Applying those values to Table VII, the Veteran's bilateral hearing loss disability was correctly evaluated as noncompensably disabling.  Id.  Exceptional patterns discussed in § 4.86 have not been demonstrated either.

A June 2015 audiological VA examination also diagnosed the Veteran with bilateral sensorineural hearing loss.  Audiological testing at the time revealed puretone thresholds in dB for the right ear at 1000, 2000, 3000 and 4000 Hz of 40, 50, 70, and 75 dB respectively, with an average over those frequencies of 58.75 dB.  Puretone thresholds, in dB, at the same frequencies were 40, 65, 80 and 80 dB in the left ear, respectively, with an average of 66.25 dB.  Speech recognition scores were 80 percent in the right ear and 84 percent in the left ear.  In terms of functional impact, the examiner noted the Veteran's complaints of having great difficulty in understanding speech in most situations if he is unable to read lips.

Applying the results of the most recent June 2015 audiological VA examination to Tables VI yields a Roman number III for the left ear and Roman number IV for the right ear.  See 38 C.F.R. § 4.85. Applying those values to Table VII, the Veteran's bilateral hearing loss disability was correctly evaluated as 10 percent disabling effective June 1, 2015.  Id.  Exceptional patterns discussed in § 4.86 have not been demonstrated either.

The Board is aware of the Veteran's with hearing normal daily conversation.  For instance, when talking on the phone, he states that cannot understand what people are saying or, when talking in person, that he relies on reading lips.  He relates that his watching television is a nuisance to others because the volume has to be so loud.  This evidence is credible. 

As a general matter, lay statements are considered to be competent evidence when describing what is observed or experienced concerning an injury or illness.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometric results are obtained.  The Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record. Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometric results. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board has considered whether the Veteran's hearing loss should be referred for extraschedular consideration.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

As the Court explained in Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry."  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Id.  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).

As noted in Thun, the rating criteria are averages and need not account for each individual circumstance in order to be adequate for evaluation purposes.  Rather, the disability must be "exceptional" or "unusual."

Although the rating criteria applicable to hearing loss are not cast in terms of symptoms or functional impairment but rather are based on the numeric results of objective audiological testing designed to measure the degree of hearing loss, they are necessarily designed with a view toward compensating functional impairment.  See 64 Fed. Reg. 25209 (May 11, 1999).  The bilateral hearing loss disability rating on appeal is not one that is rated by analogy, but, instead, has been evaluated under applicable Diagnostic Code 6100, the schedular rating criteria of which specifically provide for ratings based on all levels of hearing loss, including exceptional hearing loss patterns, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.

The Veteran has not alleged nor does the evidence suggest that his hearing loss results in a level of impairment not contemplated by the rating schedule.  The Veteran has reported his difficulty in hearing makes it difficult to follow instructions and communicate with others.  There is no indication that his hearing loss has a negative effect beyond what is contemplated in the rating schedule.  Thus, the Board finds that the schedular criteria are adequate and that it is therefore not necessary to proceed to the second step - a discussion of whether the exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms," such as "marked interference with employment" and "frequent periods of hospitalization."  For these reasons, referral for extraschedular consideration is not appropriate in this case.

Service Connection for a Right Eye Injury 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish service connection, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

A March 2010 and another July 2011 VA treatment notation assessed the Veteran with posterior vitreous detachment (PVD), stable in the right eye.  These diagnoses satisfy the first prong of the service connection claim.

Pertaining to the in-service element of the service connection claim, in May 2010 and April 2012 statement as well as his March 2016 hearing testimony, the Veteran indicated that he injured his right eye while performing his job as a helicopter mechanic.  Specifically, he was completing a tracking procedure where he put a tracking flat into the rotor blades.  At that time, the helicopter accidentally sped up the rotation and threw grass, dirt and objects from the ground into his face.  He went to a hospital in Georgia where the objects were removed from his eye.  He was told to seek medical care immediately if he saw white flashes in his eye.  In 2010 he experienced such flashes and was seen by a VA doctor who found retinal damage and prescribed glasses.  

Despite the Veteran's report of his eye injury in-service, the Board notes that the Veteran's Report of Medical Examination for purposes of separation dated October 1968 indicated his eyes are normal.  

Turning to the medical nexus question, a VA examination was performed in June 2011.  The examiner opined it is less likely as not that the Veteran's posterior vitreous detachment of the right eye was caused by the metal removed from the right eye in 1967.  In support of that opinion, the examiner indicated the shrinking of the vitreous is part of the normal aging process and generally begins around 50 years of age.  The condition is quite common and the shrinking of the vitreous will also cause clumps of retinal tissue along with the visual axis seen by the individual as vitreous floaters.

The Board finds the June 2011 VA examiner's opinion to be well reasoned and thorough. The examiner considered the entire record, including available service treatment records, as well as the Veteran's historical accounts of the metal removed from his eye in 1967 while in service and provided specific medical evidence for the opinions rendered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304.  There is no competent medical opinion to the contrary.

The Veteran's statements regarding his in-service eye injury purport to provide a nexus opinion between his service and his present right eye disability.  However, the Veteran's statements are not competent for this purpose.

Although it is an error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

The question of whether the Veteran's right eye disorder was caused by the right eye injury in service is not something that can be determined by mere observation.  Nor is the question simple, as it requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  The Veteran is competent to describe the injury he suffered in service; however, the causation between actual injury to the present eye disability requires a medical expert's opinion and objective medical findings.  As such, the Veteran's statements as to the etiology of his right eye disorder are not competent evidence as to a nexus.


Consequently, the only competent and probative evidence of record is the June 2011 VA opinion which provided a negative nexus between the right eye disorder and his service.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for a right eye injury is denied.

Entitlement to an initial compensable rating for service-connected bilateral hearing loss prior to June 1, 2015 and an increased rating higher than 10 percent for service-connected bilateral hearing loss beginning on June 1, 2015 is denied.


REMAND

The Veteran's back problems pre-existed service as shown on the February 1966 Report of Medical Examination for purposes of enlistment.  The examination noted the Veteran had a crooked spine or scoliosis and back problems as a child.  However, the Veteran testified he felt his back condition was "completely aggravated" by his service.  Despite the aggravation, he testified he did not seek medical attention in service for his back because he was told it was due to his increased exercise level and he would be all right.  In particular, he documented difficulty climbing up and into the helicopters he worked on as well as into and on top of aircraft.  Moreover, he had problems standing guard for long periods of time and marching as well as walking long distances.  Following service, the Veteran's back hurt continually.  From his layman's point of view, his back was progressively worse from the time he entered service to the time he exited.  

The Veteran's representative argued at the March 2016 hearing that the January 2014 VA examination was inadequate because actual aggravation beyond normal conditions were not addressed in the opinion.  Specifically, the January 2014 examiner reported the Veteran's pre-existing back pain and lack of medical treatment or back complaints while in service.  He offered the opinion that with age, individuals with Scheuermann's disease, such as the Veteran, are known to have increasing low back pain and accelerated degenerative changes similar to the Veteran's lumbar x-ray results.  However, the examiner did not provide an opinion as to whether the Veteran's low back condition was aggravated beyond its natural progression by his duties as an aircraft mechanic in the military.  As such, the Board agrees with the representative's argument that the January 2014 VA examination is inadequate.

The Board acknowledges the record also includes two letters from the Veteran's doctors, Dr. K.B., DO dated September 2012 and Dr. D.L. dated March 2012.  Both letters provide the opinion that the Veteran's back condition was aggravated by his military service.  However, neither letter includes rationale to support their opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").  

In light of the lack of a probative medical opinion regarding the possible aggravation of the Veteran's back condition while in-service, the Board finds another examination is necessary prior to adjudication.

Lastly, the Board finds that the Veteran's claim of entitlement to TDIU must be remanded because the issue of TDIU is inextricably intertwined with the remanded claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and private treatment records (in-patient and outpatient) and associate the records with the claims file.  Any negative reply should be problem included in the claims file.

2.  Following the completion of the above, make arrangements for the Veteran to be afforded another examination for his back.  The claims file must be provided to the examiner for review and the examiner must indicate whether the claims file was reviewed.

The examiner should provide an opinion as to whether there is clear and unmistakable (obvious, manifest or undebatable) evidence that the Veteran's preexisting low back condition was not aggravated in service beyond the natural progression of the condition.  The opinions provided by Drs. K.B. and D.L. dated in September 2012 and March 2012, respectively, should be addressed and reconciled.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A complete rationale must be provided for all opinions presented.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definite opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Thereafter, the AOJ should re-adjudicate the claims for service connection for low back disability and entitlement to a TDIU.  If any benefit sought on appeal is not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


